ON MOTION FOR REHEARING
In his motion for rehearing, Schreck suggests that we have miscalculated the amount advanced and the fringe benefits.
In computing lost wages and benefits, we subtracted $49,000.00 as the amount advanced and $8,750.00 advanced from his retirement account. The correct amount, as stipulated by the parties, is $41,900.00.
Schreck also alleges that we miscalculated fringe benefits in determining lost wages and benefits. We originally found the actual amount contributed by the Railroad was $9,671.00. However, Schreck correctly argues the amount, when figured on a yearly basis, is $14,012.00. Thus, we modify our conclusions as to lost earnings and benefits as follows:
Original Figure Corrected Figure
1984 — eight months $ 30,448.00 $ 33,341.00
1985 — twelve months 45,671.00 50,012.00
1986 — twelve months 45,671.00 50,012.00
1987 — twelve months 45,671.00 50,012.00
1988 — three months, five days 11,918.00 12,503.00
$179,371.00 $195,880.00
Paid May 1984 115.00 115.00
Advanced 49,000.00 41,900.00
Retirement 8,750.00 8,750.00
NET LOST WAGES AND BENEFITS $121,514.00 $145,115.00
Based upon the corrected figures and our computation of diminished earning capacity, we must also modify the $548,052.00 we originally found as diminished earning capacity. Therefore, the corrected recapitulation shows the following amounts of damage:
Original Figure Corrected Figure
Lost wages in the past $121,514.00 $145,115.00
Pain and suffering 51,100.00 51,100.00
Future medical expenses 25,000.00 25,000.00
75% diminished earning capacity 548,052.00 600,155.00
$745,666.00 $821,370.00
The motion for rehearing is granted in part and our opinion modified as here noted.
If within fifteen days from the date of this opinion Floyd Schreck will file a remit-titur of the judgment below in the amount of $59,125.00, the judgment of the trial court will be affirmed; otherwise, the judgment will be reversed and the cause remanded for a new trial.